Opinion filed October 1, 2009











 








 




Opinion filed October 1, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00144-CV
                                                    __________
 
                                        NICHOLAS RUIZ, Appellant
 
                                                             V.
 
                             STATE=S ATTORNEY GENERAL, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
                                                           Ector
County, Texas
                                              Trial
Court Cause No. CC2-20,646
 

 
                                             M E
M O R A N D U M    O P I N I O N
Nicholas
Ruiz perfected this appeal by filing a pro se notice of appeal on April 30,
2009, complaining of the October 30, 2008 order.  The clerk of this court has
written the parties advising them that neither an appealable order nor a timely
notice of appeal has been entered.  Ruiz was directed to respond within ten
days showing grounds for continuing the appeal.  There has been no response to
our September 15, 2009 letter.
The
appeal is dismissed for want of jurisdiction.
 
October 1, 2009                                                                      PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.